Title: To Thomas Jefferson from Henry Lee, 14 July 1824
From: Lee, Henry
To: Jefferson, Thomas


Sir
Fresbg July 14. 24.
I do myself the honour to transmit for your examination, a small political essay, which for a particular purpose I prepared some weeks ago. I sincerely hope that its style & sentiments may attract your notice without incurring your disapprobation.Your long and efficient patriotic labours, Your devotion to the freedom of this country & to the rights of mankind, your task for the elegant & useful arts, and zeal for the interests of learning and posterity, cannot fail to attract the gratitude and admiration of every mind that is in the least sensible of the glory of the species, and must often as in the present case, be the only excuse that can be offered, for intruding on the importance of your avocations or invading the dignity of your liesureI am sir with sincere respect, your very humble servantH. Lee